DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Minoru Kurose on February 2, 2022.

The application has been amended as follows: 
10. (Currently Amended) An object trapping device comprising: 
a well; 
an electrode pair group that is arranged below 
a sub-well set arranged inside the well and above the electrode pair group, 
the sub-well set including a plurality of sub-wells, 
the plurality of sub-wells each being arranged above a corresponding one of the plurality of electrode pairs, 
the plurality of sub-wells each having a circular shape, 
on the top  trefoil shape formed

11. (Canceled) 
12. (Canceled) 
REASONS FOR ALLOWANCE
Claims 10 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, it is deemed novel and non-obvious over the prior art of record drawn to apparatus as instantly claimed.  The limitation “on the top view of the object trapping device, the sub-well set having a trefoil shape formed by merging respective side surfaces of the plurality of sub-wells” in amended claim 10 is not anticipated by or obvious over the prior art.  The pertinent art, Kim (S. H. Kim, Efficient analysis of a small number of cancer cells at the single-cell level using an electroactive double-wall array, Lab Chip, 2016 (16), page 2440-49) teaches an advanced electroactive double-well array (EdWA) for on-chip analysis ([Abstract] lines 4-5) comprising: a well (Fig. 2A: the reaction-well); an electrode pair group that is arranged below the well and includes a plurality of electrode pairs (Fig. 2A: electrode); a sub-well set (Fig. 2A: the set of trap-wells) arranged inside the well and above the electrode pair group, the sub-well set including a plurality of sub-wells (Fig. 2A: the trap-wells), the plurality of sub-wells each being arranged above a corresponding one of the plurality of electrode pairs (Fig. 1: indicating each electrode pair is individually addressed by a voltage source), the plurality of sub-wells each having a circular shape(Fig. 1, 2A top .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                   

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795